1
I   Case 1:19-cr-20849-KMW Document 1 Entered on FLSD Docket 12/23/2019 Page   1 of YH
                                                                        FILED by    5                                 D.C.




I                                 UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                                                                                  Dec 20, 2019
                                                                                                   AN GELA E. NOBLE
                                                                                                  CLERK U.S. DIST. CT.

j                    19-2084A8~£t:WILLIAMS/TORRES
                                                                                                  S. D. OF FLA. - M IAMI



                                                   18 U.S.C. § 1028A(a)(l)
                                                   18 U.S.C. § 982(a)


      UNITED STATES OF AMERICA

      vs.

      TAIMY NAVARRO,

         Defendant.
      _____________ /

                                               INFORMATION

             The United States Attorney charges that:

             On or about May 17, 2018, in Miami-Dade County, in the Southern District of Florida, and

      elsewhere, the defendant,

                                             T AIMY NAVARRO,

      during and in relation to a felony violation of Title 18, United States Code, Sections 1347 and 2,

      that is, in connection with the delivery of and payment for health care benefits, items, and services,

      to knowingly and willfully execute, and attempt to execute, a scheme and artifice to defraud a

      health care benefit program affecting commerce, as defined by Title 18, United States Code,

      Section 24(b), that is, Medicare and Medicare drug plan sponsors, and to obtain, by means of

      materially false and fraudulent pretenses, representations, and promises, money and property

      owned by, and under the custody and control of, said health care benefit programs, did knowingly

      transfer, possess, and use, without lawful authority, the means of identification of another person,
Case 1:19-cr-20849-KMW Document 1 Entered on FLSD Docket 12/23/2019 Page 2 of 5




 that is, the signature of"E.F.", in violation of Title 18, United States Code, Section 1028A(a)(l).




                                                      ARIANA FAJARDO ORSHA
                                                      UNITED STATES ATTORNEY




                                                      ASSISTANT UNITED STATES ATTORNEY




                                                  2
 Case 1:19-cr-20849-KMW Document 1 Entered on FLSD Docket 12/23/2019 Page 3 of 5
                                                UNITED ST ATES DISTRICT COURT
                                               SOUTHERN DISTRICT OF FLORIDA

UNITED STATES OF AMERICA                                       CASE NO._ _ _ _ _ _ _ _ _ _ _ _ _ _ __

v.
 TAIMY NAVARRO,                                                CERTIFICATE OF TRIAL ATTORNEY*

                                                               Superseding Case Information:
                                Defendant.

Court Division: (Select One)                                   New defendant(s)           Yes         No
 ✓     Miami                 Key West                          Number of new defendants
       FTL                   WPB             FTP               Total number of counts

         I.      I have carefully considered the allegations of the indictment, the number of defendants, the number of
                 probable witnesses and the legal complexities of the Indictment/Information attached hereto.
        2.       I am aware that the information supplied on this statement will be relied upon by the Judges of this
                 Court in setting their calendars and scheduling criminal trials under the mandate of the Speedy Trial
                 Act, Title 28 U .S.C. Section 3161.
        3.       Interpreter:    (Yes or No)           Yes
                 List language and/or dialect          _S~o_a_n_is_h_ _ _ _ __
        4.       This case will take _O_ days for the parties to try.
        5.       Please check appropriate category and type of offense listed below:

                 (Check only one)                                     (Check only one)


                                                   ✓
        I        0 to 5 days                                          Petty
        II       6 to 10 days                                         Minor
        III      11 to 20 days                                        Misdem.
        IV       21 to 60 days                                        Felony              ✓

        V        61 days and over
        6.       Has this case previously been filed in this District Court?    (Yes or No) No
         If yes: Judge                                     Case No.
         (Attach copy of dispositive order)                           --------------
         Has a complaint been filed in this matter?         (Yes or No)      No
         If yes: Magistrate Case No.
         Related miscellaneous numbers:
         Defendant(s) in federal custody as of
         Defendant(s) in state custody as of
         Rule 20 from the District of
          Is this a potential death penalty case? (Yes or No)

         7.       Does this case originate from a matter pending in the Central Region of the U.S. Attorney's Office
                  prior to August 9, 2013 (Mag. Judge Alicia 0. Valle)?           Yes              No ✓

         8.       Does this case originate from a matter pending in the Northern Region U.S. Attorney's Office
                  prior to August 8, 2014 (Mag. Judge Shaniek Maynard)?           Yes            No '




                                                                       Assistant United States Attorney
                                                                       Court ID A5502 l l l
 *Penalty Sheet(s) attached                                                                                 REV 8/13/2018
Case 1:19-cr-20849-KMW Document 1 Entered on FLSD Docket 12/23/2019 Page 4 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA


                                        PENALTY SHEET

  Defendant's Name:     TAIMY NAVARRO

  Case No:
             ------------------------------
  Count #: 1

  Aggravated Identity Theft

  Title 18, United States Code, Section I 028A(a)(l)

  * Max. Penalty:       2 Years' Imprisonment


 *Refers only to possible term of incarceration, does not include possible fines, restitution,
 special assessments, parole terms, or forfeitures that may be applicable.
    Case 1:19-cr-20849-KMW Document 1 Entered on FLSD Docket 12/23/2019 Page 5 of 5


AO 455 (Rev. 0 i/09) Waiver of an Indictment


                                       UNITED STATES DISTRICT COURT
                                                            for the
                                                 Southern District of Florida

                  United States of America                    )
                                  V.                          )       Case No.
                        Taimy Navarro,                        )
                                                              )
                             Defendant                        )

                                               WAIVER OF AN INDICTMENT

        I understand that I have been accused of one or more offenses punishable by imprisonment for more than one
year. I was advised in open court ofmy rights and the nature of the proposed charges against me.

       After receiving this advice, I waive my right to prosecution by indictment and consent to prosecution by
information.



Date: - - - - - - - -
                                                                                        Defendant's signature




                                                                                  Signature of defendant's attorney



                                                                                 Printed name of defendant's attorney




                                                                                          Judge's signature



                                                                                    Judge's printed name and title
